Citation Nr: 0610827	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as a nervous condition, post-traumatic 
stress disorder (PTSD), and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The veteran had active service from November 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, based upon a claim filed in September 
1994.  In June 2005, the Board granted the veteran's motion 
to advance this case on the Board's docket due to his 
advanced age.  This case was last before the Board in July 
2005, when it was remanded to the Appeals Management Center 
(AMC) for further development which has now been completed.  

A review of the comments by the most recent (December 2005) 
VA psychiatric examiner and of the other evidence of record 
indicates that the veteran also seeks service connection for 
a neurological disability manifested by essential (familial-
type) tremors of the hands and head; and in fact such a claim 
was filed by the veteran in July 2002 but never adjudicated 
by the RO.  Accordingly, this matter is referred to the 
attention of the RO for further development or other 
appropriate action.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran does not currently have a psychiatric 
disability, including PTSD.  




CONCLUSION OF LAW

Entitlement to service connection for a psychiatric 
disability, claimed as a nervous condition, PTSD, and 
depression, is not established.  38 U.S.C.A. § 1110 (West 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the veteran of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire VA to obtain the evidence 
on his behalf.  See, e.g., the letters addressed to the 
veteran by VA dated April 26, 2002, and July 26, 2005.  In 
these letters and other documents of record, VA specifically 
informed the veteran of the current status of his claim and 
of the evidence already of record in support of the claim, 
and of what the evidence must show in order to support the 
claim.  The veteran was also asked to inform VA of any 
additional evidence or information which he thought would 
support his claim, so that VA could attempt to obtain this 
additional evidence for him.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to his claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  He was specifically told in the July 2005 
letter to submit "any evidence in your possession that 
pertains to your claim...."  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

Moreover, the veteran has been accorded several VA 
examinations in connection with the current claim, and all VA 
medical treatment records identified by the veteran have been 
obtained and reviewed.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2003.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in January 2006 after the final VCAA letter was issued in 
July 2005.  There is no indication or reason to believe that 
that the ultimate decision of the originating agency on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

During the course of the present claim, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Subsequent 
amendments to this regulation, effective March 7, 2002, did 
not change these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board has determined that, based upon a review of the 
current evidentiary record, a preponderance of the evidence 
indicates that the veteran never engaged in combat with the 
enemy, although the veteran has occasionally contended 
otherwise.  His official service records indicate that, 
although he served in both the European and Pacific theaters, 
he participated in no battles or campaigns, and was never 
wounded; additionally, he was awarded no medals, citations, 
commendations, etc., indicative of combat with the enemy.  It 
is indicated in these records that the veteran worked as a 
supply sergeant.  Finally, he has consistently reported to 
the VA psychologist who examined or evaluated him in June 
2002, May 2003, and December 2005 that he was never fired 
upon and did not engage in combat.  He further indicated that 
he did not arrive in Germany until the fighting was over, and 
that he later arrived in the Philippines after the war ended.  

The service medical records are negative for any relevant 
medical information until September 1946, when the veteran 
was examined in connection with his pending separation from 
active service.  At that time, it was reported that he had 
always been somewhat nervous, but had become more jittery and 
tense since being in "combat" in the European and Pacific 
theaters; he was still somewhat tremulous at the time of this 
examination.  

Postservice medical records, including extensive VA medical 
records dating up to October 2005, do not reflect any 
psychiatric treatments or hospitalizations.  At the request 
of the Board, the veteran was accorded a complete mental 
health evaluation in December 2005, which was conducted by a 
VA psychologist who had previously seen him on several 
occasions.  The entire contents of the VA claims file, 
including the service and postservice medical records, were 
reviewed by this medical expert in connection with this 
evaluation, which also included an interview with the veteran 
and psychological testing.  It was noted that the veteran 
denied any traumatic experiences in service other than 
exposure to wounded servicemen and two days in Germany spent 
picking up the remains of soldiers killed in combat.  He 
seldom had dreams about his military service and denied 
having intrusive memories of his military experiences.  It 
was the stated opinion of this medical expert that the 
veteran did not report symptoms that met the diagnostic 
criteria for any mental health disorder, including PTSD.  A 
similar conclusion had been reported by this same medical 
expert in 2002 and 2003.  

On the other hand, no medical professional who has seen or 
evaluated the veteran has stated that he currently has a 
chronic acquired psychiatric disability which is related to 
service.  A licensed social worker (not a medical 
professional) on the staff of a VA facility, who saw the 
veteran in connection with the current claim, opined in 
September 2003 that, although the veteran did not meet the 
diagnostic criteria for PTSD, it was possible that he was so 
adversely affected by his experience of handling dead bodies 
during service that the impact has lasted to the present day.  
However, this represents pure speculation by this individual 
which is not supported by any competent medical evidence.  

The December 2005 medical opinion by the VA staff 
psychologist represents the most recent and the most 
comprehensive medical evidence of record concerning the 
medical questions presented by this appeal, and the Board 
adopts this opinion as the basis for its own appellate 
decision.  Since a preponderance of the evidence indicates 
that the veteran does not currently have a chronic acquired 
psychiatric disability, this appeal must be denied.  


ORDER

Service connection for a psychiatric disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


